Citation Nr: 1026421	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-34 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a left calf 
injury to muscle group XI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.

The Veteran testified at a Board hearing in May 2010; a 
transcript of that proceeding is of record.


FINDING OF FACT

A left calf injury to muscle group XI was incurred in service.


CONCLUSION OF LAW

Service connection for residuals of a left calf injury to muscle 
group XI is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, the Secretary is 
required to inform the appellant of the information and evidence 
not of record that (1) is necessary to substantiate the claim, 
(2) the Secretary will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

As the Board's decision herein to grant service connection for 
residuals of a left calf injury of muscle group XI is a full 
grant of the benefit sought on appeal, no further action is 
required to comply with the VCAA with respect to this claim.

Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Through written statements and hearing testimony, the Veteran has 
attested to suffering motorcycle injuries to his left calf during 
active service.  Specifically, the Veteran alleges that he 
suffered two injuries to his left calf.  He states that the first 
injury occurred in the spring of 1968 at the Naval Air Station 
(NAS) in Fallon, Nevada, when a foot shift on a motorcycle 
punctured the medial portion of the left calf.  He reported that 
the area was cleaned and then sutured shut.  He stated that he 
developed an infection and that he had to be sent to the VA 
Medical Center in Reno, Nevada, by ambulance where he underwent 
an operation of the left calf.  The area was cleaned out and 
eventually healed, with a residual scar.  He stated that the 
other injury occurred in pretty much the same anatomical region 
when he received a second degree burn from a hot exhaust pipe of 
a motorcycle.

Service connection for a second degree burn scar of the left calf 
was granted by the RO in May 2008.  The Veteran has appealed the 
denial of service connection for the injury to the left calf 
muscle.

The service treatment records show that in June 1968 the Veteran 
suffered a burn on his lower right leg, but are otherwise 
negative for any findings or treatment of a left calf injury.  

The Veteran reported that in 1967 or 1968 he received treatment 
for his left calf injury at the VA Medical Center in Reno, 
Nevada.  The RO's attempts to retrieve these records have been 
unsuccessful and in October 2009 they issued a formal finding of 
the unavailability of treatment records from the VA Medical 
Centers in Reno, Nevada, and NAS Fallon, Nevada. 

On VA examination in April 2008, the Veteran was diagnosed with 
an incisional drain area in muscle group 11, with scar residual 
and muscle hernia.  The examiner noted that there was nothing in 
the Veteran's service treatment medical records relating to a 
left calf injury.  He further stated that the particular injury 
did look like a large puncture wound and that the Veteran did 
have muscle hernias in the area, which would be compatible with 
multiple operations.  He could not tell whether the injury 
happened on active duty or not because there was no documentation 
of such injury during service.  Since the examiner could not 
prove or disprove when the injury occurred and as the injury was 
compatible with the Veteran's statements, he concluded that it 
was at least as likely as not that the wound occurred while the 
Veteran was on active duty.

In a September 2008 statement, the Veteran's wife reported that 
sometime in late 1967 or 1968, the Veteran suffered an injury to 
his leg and that he needed emergency surgery at the VA Medical 
Center in Reno.  

In a January 2010 statement, the Veteran's mother stated that she 
had received a phone call from the Veteran's wife informing her 
that the Veteran was in an accident and that he was being taken 
to the hospital in Reno.

The Board finds that the evidence is in relative equipoise 
regarding whether the Veteran's injury to muscle group XI of the 
left calf was incurred during active service.  While service 
treatment records do not document such an injury and the reported 
VA treatment records have not been found, the VA examiner found 
the Veteran's statements to be compatible with the injury found 
on examination.  The examiner ultimately concluded that the 
injury was as likely as not incurred during active service.  
Moreover, the record here contains credible lay statements 
corroborating that the Veteran had an accident in service 
requiring hospitalization for a leg injury.  Finally, there is no 
evidence tending to suggest any post-service traumatic injuries 
to the muscles of the left calf area.  Therefore, affording the 
Veteran the benefit of the doubt, the Board finds that the 
evidence of record is sufficient to allow service connection for 
residuals of a left calf injury to muscle group XI.


ORDER

Service connection for residuals of a left calf injury to muscle 
group XI is granted, subject to governing criteria applicable to 
the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


